Case 0:19-cv-62735-RAR Document 10 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-CIV-62735-RAR

  BRADLEY DORMAN on behalf of
  CLARKETECH.CO, LLC,

            Plaintiff,
  v.

  CORAL SPRINGS
  POLICE DEPARTMENT, et al.,

        Defendants.
  _______________________________/

                 ORDER AFFIRMING AND ADOPTING REPORT AND
            RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE

            THIS CAUSE comes before the Court upon United States Magistrate Judge Lisette Reid’s

  Report and Recommendation (“Report”) [ECF No. 6] on Plaintiff Bradley Dorman’s pro se

  Complaint [ECF No. 1] filed on behalf of Clarketech.co, LLC (“Clarketech.co”).

            Dorman, acting as President of Clarketech.co (a Florida limited liability company), filed a

  pro se Complaint pursuant to 42 U.S.C. section 1983 against Defendants.                  The Report

  recommends the Court sua sponte dismiss the Complaint as frivolous because Clarketech.co is not

  represented by licensed counsel and a corporation cannot appear pro se.         Rep. at 1.   Dorman

  timely filed objections to the Report claiming that a corporation may proceed in forma pauperis

  “if the instant case is regarding assets that will be utilized to secure professional bar certified

  counsel.” Dorman does not cite any applicable case law for this proposition.

            Nonetheless, Dorman’s claim is inaccurate and does not explicitly reject the findings in the

  Report.     Under 28 U.S.C. section 1915, federal courts may authorize any person meeting the

  statutory criteria to proceed in forma pauperis.    In Rowland v. Cal. Men’s Colony, Unit II Men’s

  Advisory Council, the Supreme Court determined that only a natural person—as opposed to an


                                               Page 1 of 2
Case 0:19-cv-62735-RAR Document 10 Entered on FLSD Docket 12/02/2019 Page 2 of 2



  artificial entity, such as a corporation—may “qualify for treatment in forma pauperis under

  [section] 1915.” 506 U.S. 194, 196 (1993).        Additionally, the Eleventh Circuit has explicitly

  recognized that corporations are prohibited from appearing in federal court “except through a

  licensed attorney [even if] the person seeking to represent the corporation is its president and major

  shareholder.” Kell v. Smith, 743 F. App’x 292, 295 (11th Cir. 2018) (citing Palazzo v. Gulf City

  Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985); Nat’l Indep. Theatre Exhibitors, Inc. v. Buena

  Vista Distrib. Co., 748 F.2d 602, 609 (11th Cir. 1984)).       Therefore, the Court cannot permit

  Dorman to continue the above-styled action on behalf of Clarketech.co.

                                            CONCLUSION

         For the reasons stated herein, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 6] is AFFIRMED AND

  ADOPTED.        The Complaint [ECF No. 1] is DISMISSED.            The Clerk is directed to CLOSE

  this case. Any pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 2nd day of December, 2019.




                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Pro Se Plaintiff
         Counsel of record
         Magistrate Judge Lisette Reid




                                              Page 2 of 2
